Citation Nr: 9902786	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to direct service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968, with service in the Republic of Vietnam, and 
from January 1991 to October 1991, with service in the 
Persian Gulf War.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  In that decision, the RO, in 
pertinent part, reopened and denied the issue of entitlement 
to service connection for anxiety disorder or neurosis.  In 
addition, the RO denied the claims for service connection for 
a back disorder and a heart disorder.  In a letter dated in 
August 1993, the RO notified the veteran that it was 
considering his claim for service connection for a nervous 
disorder to be a claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD) and requested that 
he submit evidence of stressors.  Later that month, the 
veteran submitted a lengthy statement describing his alleged 
stressors.  In a Supplemental Statement of the Case, dated in 
May 1998, the RO denied the claim for service connection for 
PTSD.  A Travel Board hearing was held before the 
undersigning Board Member in September 1993 in San Juan, 
Puerto Rico.  In a decision dated in August 1994, the Board 
remanded the issue of entitlement to service connection for 
an acquired psychiatric disability, to include post-traumatic 
stress disorder, and deferred appellate review of the issues 
of entitlement to service connection for back and heart 
disabilities.  

The Board again finds that further development is necessary 
with regard to the issue of entitlement to service connection 
for an acquired psychiatric disorder, to include 

PTSD.  The claims for service connection for a back disorder 
and a heart disorder are addressed herein.

In statements on appeal, the appellant has asserted an 
etiological relationship between a current heart disability 
manifested by palpitations, and a psychiatric disorder.  Any 
claim for secondary service connection in this regard has not 
been adjudicated by the RO and is not for appellate review at 
this time.  It is referred to the RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he injured his back while serving 
in the Persian Gulf War and currently has back pain.  He also 
contends that he has a heart problem which involves 
palpitations initially manifested in service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims of entitlement to 
service connection for a back disorder and a heart disorder 
are not well-grounded.


FINDINGS OF FACT

1.  The evidence of record contains no competent medical 
evidence of a nexus between the veterans episode of muscle 
spasms in June 1991 while serving in the Persian Gulf War and 
any current back disorder.

2.  The evidence of record contains no competent medical 
evidence of a nexus between the veterans heart palpitations 
in August 1991 while on active duty and his current 
complaints of heart palpitations; there is no medical 
evidence of a current heart disorder.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a heart disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be addressed in this case is 
whether the veteran has submitted well-grounded claims for 
service connection for a back disorder and a heart disorder.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, that is, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than mere allegation; the 
claim must be accompanied by evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If a claim is 
not well grounded, the appeal must fail with respect to it, 
and there is no duty to assist the claimant further in the 
development of facts pertinent to the claim.  Murphy, 1 Vet. 
App. at 81.  The Board finds, pursuant to the following 
reasons, that the veterans claims for service connection for 
a back disorder and a heart disorder are not well-grounded 
claims.


I.  Service Connection for a Back Disorder

The veterans service medical records for his first period of 
service are negative for complaints of, treatment for or a 
diagnosis of a back disorder.  The separation examination 
report dated in August 1968 is negative for a back disorder.  
The service medical records for his second period of service 
show that, in June 1991, the veteran complained of back pain 
for three days.  It was noted that he did not recall injuring 
it, but stated that it was probably work related.  The 
veteran did not report a history of back pain.  An 
examination revealed limited range of motion and positive 
discomfort to palpation of the left side of the lumbar spine.  
The examiner noted that the area felt tense in comparison to 
the right side.  The assessment was muscle spasms.  At the 
time of the separation examination, in September 1991, the 
veteran noted as medical history that he had been treated for 
back pain in the Jubail Sick Call Clinic, and he 
indicated that he had had recurrent low back pain prior to 
this tour.  Physical examination of the spine revealed it was 
normal.  It was recommended that he seek follow-up on his 
complaint of low back pain as needed.

At the Travel Board hearing in September 1993, the veteran 
testified that during service in the Persian Gulf War, he 
tried to help others move a heavy object.  He stated that he 
experienced pain in his back and that the next morning, when 
his back was still hurting, he went to the aid station.  
According to the veteran, he was given pills to relax the 
muscle and placed on bed rest for two days.

A VA outpatient treatment examination report for exposure to 
toxic chemicals, dated in March 1983, noted that the 
veterans back and extremities were normal.  A VA general 
examination report dated in February 1992 demonstrates that a 
back examination was negative.  

A VA radiology diagnostic report dated in December 1993 
demonstrates that an evaluation showed straightening of the 
normal lordosis.  It was noted that the findings were 
compatible with paravertebral muscle spasm.  

A VA medical report of a hospitalization from April 30 to May 
22, 1997, for depression and irritability, contains a 
diagnosis of low back pain syndrome.  The report does not 
demonstrate that the veteran received treatment for a back 
disorder or the cause of his low back pain.

The evidence of record does not provide a well-grounded claim 
for service connection for a back disorder.  Although more 
recent records demonstrate that he has X-ray findings of 
straightening of the normal lordosis, compatible with, and 
not labeled as exclusive to, paravertebral muscle spasm, 
there has been no clinical identification of muscle spasm 
since service, despite repeated examinations.  Further, no 
clinical basis was provided for the diagnosis of low back 
pain syndrome in 1997.  The pain and muscle spasms the 
veteran experienced in his back in June 1991 while serving on 
active duty have not been shown to have been other than acute 
and transitory in nature.  The veterans contention that his 
current back disorder is related to an injury while on active 
duty is not competent (medical) evidence of such a nexus.  A 
lay person is competent to testify about the symptoms that he 
experienced during service or thereafter, but he is not 
competent to render a medical diagnosis, or to offer a 
medical opinion attributing a disability to service or to an 
incident of service origin, as this requires medical 
expertise.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

There is no competent (medical) evidence that any current 
back disorder is related to the episode of pain and muscle 
spasms in the back sustained during active duty in June 1991.  
The Board therefore concludes that the claim of entitlement 
to service connection for a back disorder is not well 
grounded and must be denied.  

II.  Service Connection for a Heart Disorder

The veterans service medical records for his first period of 
service are negative for complaints of, treatment for or a 
diagnosis of a heart disorder.  The separation examination 
report dated in August 1968 is negative for a heart disorder.  

Prior to his second period of active duty, the veteran 
underwent a cardiovascular screening in June 1990.  The 
medical report of the Cardiovascular Risk Screening Program 
demonstrates that the veterans blood pressure was 110/70, an 
electrocardiogram was normal, his serum cholesterol was 164, 
and he had no smoking history.  

The service medical records for the veterans second period 
of service demonstrate that in August 1991, he complained of 
heart palpitations.  A report of an electrocardiogram taken 
that month demonstrates normal sinus rhythm and a normal 
electrocardiogram.  The assessment was palpitation, probable 
paroxysmal atrial tachycardia versus supraventricular 
tachycardia.  It was also noted that there was no evidence of 
hyperthyroidism.  A medical history report, completed by the 
veteran in September 1991 demonstrates that the veteran 
indicated that he had pain or pressure in his chest and 
palpitation or a pounding heart.  He denied any heart trouble 
or high or low blood pressure.  The examiner at the 
separation examination did not note any heart problems.

A VA general examination report dated in February 1992 
demonstrates that an examination of the cardiovascular system 
revealed that the veterans heart was not enlarged.  The 
heart rhythm was regular and there were no murmurs.  His 
pulse was 70 and his blood pressure was 130/80.

At the Travel Board hearing in September 1993, the veteran 
testified that his heart problem involved palpitations.  He 
stated that he had never been treated for heart disease.  He 
indicated that his palpitations were related to a nervous 
disorder and claimed that when he took the medications for 
his psychiatric problems, the palpitations lessened.  At the 
hearing, the veterans representative requested a thorough VA 
compensation and pension examination with regard to the 
veterans heart problem.

The VA outpatient treatment records in the claims folder, 
concerning treatment for the period from December 1993 to 
July 1995, are negative for any complaints of or treatment 
for heart problems.  In addition, a VA discharge summary 
report of the hospitalization from April to May 1997 is 
negative for any complaints of or diagnosis of a heart 
disorder.

The evidence of record does not provide a well-grounded claim 
for service connection for a heart disorder.  Although the 
service medical records for the veterans second period of 
service show that he had heart palpitations, there is no 
evidence of a chronic heart disorder.  Further, the veteran 
contends that he currently has a heart disorder, involving 
palpitations, related to a nervous disorder.  However, there 
is no competent (medical) evidence of any current chronic 
heart disability.  A lay person is competent to testify about 
the symptoms that he experienced during service or 
thereafter, but he is not competent to render a medical 
diagnosis, or to offer a medical opinion attributing a 
disability to service or to an incident of service origin, as 
this requires medical expertise.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Thus, there is no competent (medical) evidence that the 
veteran has a current heart disorder which is related to the 
heart palpitations he experienced during active duty in 
August 1991.  The Board therefore concludes that the claim of 
entitlement to service connection for a heart disorder is not 
well grounded and must be denied.

In regard to the request from the veterans representative, 
expressed at the Travel Board hearing, that the veteran be 
provided with a thorough VA examination for compensation and 
pension purposes of his heart problems, such an examination 
is not necessary.  For the reasons noted above, the claim is 
not well grounded.  Therefore, the VA has no duty to assist 
the veteran in developing the facts pertinent to his claim.  
Accordingly, the RO need not arrange for the veteran to be 
provided with a VA examination of his heart.


ORDER

The appeal for entitlement to service connection for a back 
disorder is denied.

The appeal for entitlement to service connection for a heart 
disorder is denied.


REMAND

Further development and readjudication is necessary with 
regard to the issue of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.  The 
evidence of record demonstrates that the veteran receives 
benefits from the Social Security Administration (SSA) and 
contains the decision of the Administrative Law Judge, dated 
in September 1997, which determined that the veteran has been 
disabled since May 1995.  However, copies of the medical 
records/exhibits noted in the SSA decision are not in the 
veterans claims folder.  The United States Court of Veterans 
Appeals has specifically instructed that the VA has an 
obligation to obtain Social Security records when put on 
notice that the veteran is receiving Social Security 
disability benefits.  See Clarkson v. Brown, 4 Vet. App. 565 
(1993).  Accordingly, further appellate review will be 
suspended in order to obtain all pertinent records relating 
to the veteran's Social Security disability award.  See 
Murincksak v. Derwinski, 2 Vet. App. 363 (1992).  In 
particular, the SSA decision references Exhibits 13, 14, and 
15, which may contain medical evidence which is pertinent to 
the veterans claim for service connection for a psychiatric 
disorder, to include PTSD. 

The evidence of record contains VA outpatient treatment 
records for the period from December 1993 to July 1995.  Any 
additional treatment records may be pertinent to the 
veterans claims for service connection for a psychiatric 
disorder, to include PTSD.

Another VA psychiatric examination is necessary.  The most 
recent VA psychiatric examination report, dated in January 
1997, demonstrates that the veteran does not have a diagnosis 
of PTSD.  A diagnosis of dysthymia was rendered.  However, 
the examiners noted the veteran did not bring up any specific 
event of military, and did not specify his nightmares.  The 
veteran is in receipt of the Combat Infantryman Badge (CIB), 
and in response to a VA request for verification of the 
veterans stressors, the Department of the Army, U.S. Army 
and Joint Services Environmental Support Group confirmed 
various facts related to the alleged stressors.  The record 
does not reflect that the RO provided the examiners with a 
list of stressors deemed verified for consideration in 
determining a diagnosis of PTSD.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he provide information as to 
any additional treatment he has had with 
regard to a psychiatric disorder, to 
include PTSD.  The RO should request that 
the veteran provide the name(s) and 
address(es) of the physician(s) and 
medical facilities at which he has had 
any further treatment.  After obtaining 
any necessary authorization, the RO 
should request copies of the records of 
such treatment directly from the 
providers.

2.  The RO should contact the SSA and 
request copies of all of the veterans 
records, relating to determination(s) of 
disability benefits, to include award 
decisions since September 22, 1997, and 
all evidence used in making those 
decisions.  All records should be 
associated with the veterans claims 
folder.

3.  The RO should request the veterans 
medical records from the VA Medical 
Center in San Juan, Puerto Rico, for 
psychiatric treatment since July 1995, 
which are not already in the claims 
folder.

4.  After the above action has been 
completed to the extent possible, the RO 
should identify those stressors reported 
by the veteran that are deemed verified, 
and make arrangements for the veteran to 
again be scheduled for an examination by 
a board of three VA or fee-basis 
psychiatrists.  The claims folder, 
including the RO designated verified 
stressors, must be made available to the 
examiners to review prior to examining 
the veteran.  The examiners should be 
requested to note on the examination 
report whether the claims file, including 
the verified stressors, was reviewed.  
All pertinent tests and studies should be 
completed.  The examiners should apply 
the diagnostic criteria set forth in the 
most current edition of Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, published by the American 
Psychiatric Association, in rendering any 
diagnosis.  The examiners are requested 
to specifically note the criteria present 
which support the diagnosis rendered, 
including any verified stressor.  The 
examiners should also be requested to 
provide an opinion as to whether any 
diagnosed psychiatric disorder, other 
than PTSD, is related to documented 
manifestations in service.

5.  After the above has been completed, 
the RO should undertake any other 
indicated development and then 
readjudicate the claim of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
The RO must consider the current 
regulations concerning rating mental 
disorders, amended as of November 7, 
1996.  61 Fed. Reg. 52695 (1996).  If the 
benefit sought on appeal is not granted 
to the veterans satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The purpose of this remand 
is to develop the evidence and to ensure compliance with due 
process of law.  Although the veteran need take no further 

action until he is notified, if he has additional evidence 
which is pertinent to the issue of service connection for a 
psychiatric disorder, to include PTSD, he should submit it to 
the RO as soon as possible to help expedite his appeal.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

		(Continued on Next Page)
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
